Shackleford, C. J.,
dissenting.
I regret that I find myself unable to concur in the conclusion which has ben reached by the other members of the court. In my dissenting opinion in Pensacola Electric Co. v. Soderlind, 60 Fla. 164, text 170, 53 South. Rep. 722, text 724, wherein my views are fully stated, I announced that I had reached the conclusion that Section 3147 of the General Statutes of 1906 was unconstitutional. I still adhere to this opinion, consequently I think that the demurrer to the declaration was properly sustained and that the judgment should be affirmed. I would also refer to State v. Nashville, C. & St. L. Ry. Co., 124 Tenn. 1, 135 S. W. Rep. 773, 25 Ann. Cas. 803, and the authorities cited therein, as also in the note thereto on page 808 of 25 Ann. Cas., as supporting my conclusion.